Exhibit Vail Resorts, Inc. For Immediate Release News Release Vail Resorts Contacts: Media Relations: Kelly Ladyga, (303) 404-1862, kladyga@vailresorts.com Investor Relations: Michelle Lang, (303) 404-1819, mlang@vailresorts.com Vail Resorts Announces Companywide Wage Reduction Plan - Goal to Reduce Labor Costs While Preserving Jobs - Plan Will Offer Stock to Over 2,500 Employees BROOMFIELD, Colo.—March 11, 2009—Vail Resorts, Inc. (NYSE:MTN) today announced the implementation of a companywide wage reduction plan designed to reduce labor costs while preserving as many jobs as possible in this uncertain economic environment. Under the plan, all affected employees of the Company will have their salaries reduced on a sliding scale from 2.5 percent for seasonal employees to 10 percent for executives. In addition, each full-time, year-round employee will receive a grant of stock-based incentive compensation with a value on a sliding scale from 1.5 percent of salary to 7.5 percent of salary for executives. This will increase the number of employees owning stock from approximately 260 to over 2,500, allowing many more employees to participate in ownership of the Company. Rob Katz, the Company’s chief executive officer, has decided to not take any salary for a 12-month period and then receive a 15-percent salary reduction. He will not participate in the stock issuance. Each outside member of the Company’s board of directors has also decided to reduce their annual cash retainer by 20 percent.
